SOMMERYILLE, J.
Plaintiff appeals from a judgment rejecting his demand for damages resulting to him from injuries which he claims to have received through the fault and neglect of defendant’s employés when he was in the act of boarding a standing car of the defendant company at the corner of Grand Route St. John and Savage street, in the city of New Orleans.
Defendant denied that its servants were guilty of fault or neglect, and averred that plaintiff himself was negligent, and that he brought about the injury by attempting to board a moving car.
There is a marked conflict in the testimony of the witnesses for the plaintiff and for defendant, and the trial judge gave the greater credence to the testimony of the witnesses for the defendant.
Plaintiff testified that he and his companion hailed the approaching car at the corner of Grand Route St. John and Savage street; that his companion boarded the car; and that, while he (plaintiff) was in the act of getting on, the signal to move the car was given by the conductor; and that while holding onto the handrail he was dragged and injured. He is corroborated by his companion. They were the only witnesses to the accident, except a white man who testified that he was in the neighborhood, between 2 and 3 o’clock in the day, and that he saw the accident. The testimony of this last witness does not impress the court favorably, and it is quite evident that the trial judge rejected it entirely.
The motomeer of the car positively denied that plaintiff and his companion signaled the car to stop at Savage street. He said that they were on the wrong side of the street crossing to hail or get on the car, and that they did not hail it. The conductor says that the car did not stop at Savage street, and that Delille, the companion of the plaintiff, did not board the car at that corner. The conductor further states that he was inside the car adjusting the screens at the time of the accident, and did not know anything about it until he had gone to the rear platform, when he discovered the plaintiff hanging onto the handrail, when he gave the signal to stop; that plaintiff was being dragged along by the car at that time.
The claim agent of the defendant company arrived on the scene about five minutes after the accident, and plaintiff and his companion both told him that the accident happened through plaintiff’s attempting to board a moving car; and we are constrained to believe that the accident happened in that way, and that plaintiff was at fault, and that the defendant was not at fault.
The judgment appealed from is affirmed, with costs.
MONROE, C. J., not having heard the argument, takes no part.
DAWKINS, J., takes no part.